TATE, Justice.
This appeal is from the trial court’s denial of a motion to re-sentence the defendant to life imprisonment.
The defendant had previously been sentenced to death. See 246 La. 766, 167 So.2d 359 (1964). Such sentence was set *319aside on collateral review, for reasons not here pertinent.
By a plea of moctness, our attention is called to the circumstance that, following the trial court denial of the motion, the defendant’s death sentence was commuted to a term of ten years and six months.
The plea is well founded. The courts will not rule on questions of law which become moot, since their decree will serve no useful purpose and can give no practical relief. Spinato v. Lowe, 239 La. 604, 119 So.2d 480 (1960); State v. Melerine, 238 La. 847, 116 S.2d 689 (1960). The defendant has already received by executive clemency the relief sought by these proceedings; therefore, the question presented is moot.
For these reasons, the appeal is dismissed.
Appeal dismissed.